FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


VIJAYAKUMAR THURAISSIGIAM,              No. 18-55313
            Petitioner-Appellant,
                                          D.C. No.
                 v.
                                        3:18 cv-0135
U.S. DEPARTMENT OF HOMELAND                 AJB
SECURITY; U.S. CUSTOMS AND
BORDER PROTECTION; U.S.
CITIZENSHIP AND IMMIGRATION               ORDER
SERVICES; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; CHAD F.
WOLF, Acting Secretary of DHS;
WILLIAM P. BARR, Attorney
General; MARK A. MORGAN, Senior
Official Performing the Duties of the
Commissioner of CBP; THOMAS
HOMAN; KENNETH T. CUCCINELLI,
Senior Official Performing the
Duties of the Director, U.S.
Citizenship and Immigration
Services; PETE FLORES, San Diego
Field Director, CBP; GREGORY
ARCHAMBEAULT, San Diego Field
Office Director, ICE; FRED
FIGUEROA, Warden, Otay Mesa
Detention Center,
              Respondents-Appellees.
2                THURAISSIGIAM V. USDHS

    On Remand from the Supreme Court of the United States

                    Filed August 12, 2020

     Before: A. Wallace Tashima, M. Margaret McKeown,
             and Richard A. Paez, Circuit Judges.

                            Order


                          ORDER

    In accordance with the mandate of the Supreme Court of
the United States, “remand[ing] the case with directions that
the application for habeas corpus be dismissed,” United
States v. Thuraissigiam, 140 S. Ct. 1959, 1983 (2020), the
judgment of the district court, which dismissed with prejudice
the petition for a writ of habeas corpus, Thuraissigiam v. U.S.
Dep’t of Homeland Sec., 287 F. Supp. 3d 1077, 1083 (S.D.
Cal. 2018), is

      AFFIRMED.